UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :      16cr838-2 (DLC)
                                         :
 LAZARO MANUEL MARTINEZ-ALONZO,          :             ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced on a

specification of violation of supervised release in person in

Courtroom 18B, 500 Pearl Street, on June 18, 2021 at 11:00 AM.

In light of the ongoing COVID-19 pandemic, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.     To gain

entry to 500 Pearl Street, follow the instructions provided

here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.   Individuals

also must to wear a mask that covers their nose and mouth in the

courthouses.   Bandannas, gaiters and masks with valves are

prohibited.
